Citation Nr: 1609680	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to posttraumatic stress disorder (PTSD). 

2.  Entitlement to a higher initial evaluation for PTSD, currently assigned a 30 percent evaluation.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1997 to September 2002 and active duty training from March 2009 to July 2009 with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his sleep apnea is related to his military service and, in the alternative, that it is related to his service-connected PTSD.  An opinion was obtained in November 2013 that addresses the relationship between the Veteran's sleep apnea and his service-connected posttraumatic stress disorder (PTSD).  Specifically, the physician found that his sleep apnea was not at least as likely as not related to his service-connected PTSD and not aggravated by PTSD.  An opinion has not been obtained as to whether the Veteran's sleep apnea, which was diagnosed in 2010, is otherwise related to the Veteran's military service.  

While the case is in remand status, an addendum opinion should be obtained from the November 2013 physician to allow the physician to consider the articles submitted by the Veteran in October 2014 that discuss a relationship between PTSD and sleep apnea.  Specifically, the examiner should discuss whether the Veteran's sleep apnea was aggravated by PTSD after reviewing the articles submitted by the Veteran.

In July 2014, the Veteran filed a notice of disagreement with the October 2013 decision that granted service connection for PTSD and assigned a 30 percent evaluation.  A statement of the case has not yet been issued in response to this notice of disagreement with the 30 percent evaluation assigned.  This issue must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician who provided the November 2013 opinion, if available, for an addendum addressing the Veteran's claimed sleep apnea disability.  The physician should be requested to review the file and his November 2013 report.  

Upon completion of that review, the examiner should provide the following opinions:

a. Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea disability is incurred in or otherwise related to the Veteran's military service.  

The physician's attention is directed to the Veteran's service treatment records, including a May 2002 report of medical history that noted the Veteran's report of having trouble breathing when allergies begin.  He reported wheezing when allergies get bad.  In a June 2000 service treatment record, the Veteran was treated for seasonal wheezing.  In May 2000, he was seen for allergic rhinitis, and he noted that medications were not working.

b. Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea disability is aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected PTSD.  

The physician's attention is directed to the articles submitted by the Veteran in October 2014 that discuss a relationship between PTSD and sleep apnea.

A discussion of the complete rationale for all opinions expressed should be included in the addendum report.

An examination should only be provided to the Veteran if the physician feels that an examination is necessary in order to provide the requested opinion.  If the November 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the November 2013 report and the claims file.  

If the physician is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. After the opinion has been obtained, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3. Then, issue an SOC as to the claim for entitlement to a higher initial evaluation for PTSD, currently assigned a 30 percent evaluation.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran should be informed of this fact.  
 
4. Readjudicate the Veteran's claim for service connection for sleep apnea, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




